Citation Nr: 1403614	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Whether an overpayment debt of $1,427.00 due to termination of Dependency and Indemnity Compensation (DIC) benefits for the Veteran's widow, effective May 1, 2009, was validly created.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran retired from active duty in December 1967 after more than 20 years service.  He died in August 1973.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO in Seattle, Washington, which terminated DIC benefits for the Veteran's widow effective May 1, 2009.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The appellant argued in June and July 2009 and June 2010 that termination of the Veteran's widow's DIC benefit effective May 1, 2009 was unfair and unreasonable because the widow had living expenses through May [redacted].  These statements raise the issue of entitlement to a waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  This issue has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's widow was awarded DIC benefits in 1973 and had a running monthly DIC benefits award for the rest of her life.

2.  The Veteran's widow died on May [redacted], 2009.

3.  The Veteran's widow was sent a $1,427.00 DIC monthly benefit check in June 2009.

4.  There was no administrative error involved in the creation of the overpayment.



CONCLUSION OF LAW

The debt of $1,427.00 due overpayment of DIC benefits to the Veteran's widow was validly created.  38 U.S.C.A. §§ 501, 5112, 5302 (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.911, 3.500 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA bears specific due process, notice, and assistance obligations for creations of overpayments under 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.911.  Lueras v. Principi, 18 Vet. App. 435, 438 (2002).  The resolution of the appellant's appeal of the validity of the debt of DIC benefits turns on the law as applied to the undisputed facts in this claim regarding the date of the Veteran's widow's death.  The appeal must be denied because of a lack of legal entitlement; further discussion of VA's due process, notice, and assistance obligations is moot.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994).

Validity of Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.911.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including DIC.  Id.

The basic facts of this case are not in dispute.  The Veteran died in 1973.  The Veteran's widow filed for and received DIC benefits because the cause of the Veteran's death was a service-connected disability.  The Veteran's widow died on May [redacted], 2009.  A DIC check for benefits for the month of May 2009 in the amount of $1,427 was sent on the first of June 2009.  The RO was notified of the Veteran's widow's death on June 2, 2009.  The DIC award was terminated effective May 1, 2009 in a June 12, 2009 decision.  A September 2009 VA Form 20-6560 Notice of Benefits Payment Transaction indicates that a June 2009 check of $1,427.00 was returned to VA.  

In order for the Board to determine that the overpayment was not properly created, it must be established that the beneficiary was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the erroneous payment of benefits.  Sole administrative error connotes that the beneficiary neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the beneficiary's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  

The appellant contests the RO's action on the basis that her mother, the Veteran's widow, died on May [redacted] and had living expenses through that month.  She argues that terminating the award effective May 1, 2009 is unfair and unreasonable.  She makes no allegation of VA administrative error.

Upon the death of a payee, an award of DIC benefits shall be discontinued on the last day of the month before death.  38 U.S.C.A. § 5112(a), (b); 38 C.F.R. § 3.500(g)(1).  The last day of the month before death was April 30, 2009.  As a matter of law, the Board concludes that the Veteran's widow was not entitled to the payment of DIC benefits effective May 1, 2009.  See 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g)(1).  Termination of the award on May 1, 2009 was appropriate.  

The Board also finds that there was no administrative error in the creation of the debt.  38 C.F.R. § 3.500(b)(2).  Benefits are generally paid on the first of every month through the VETSNET computer system.  The appellant notified the RO of the Veteran's widow's death on June 2.  This notice occurred after check processing operations dispatched the June 2009 payment for May 2009.  The RO took timely action through the VETSNET program to terminate the award on June 12, before any additional benefits could be paid.  The June 2009 check was issued before the RO learned that the Veteran's widow had died; therefore, there was no error in VA's action to pay the award at that time.  The Board finds that there was no administrative error in the creation of the debt.  38 C.F.R. § 3.500(b)(2).

In light of the foregoing, the Board finds that the Veteran's widow was not entitled to DIC benefits effective May 1, 2009, and that there was no administrative error in the dispatch of the $1,427.00 DIC benefit monthly payment after May 1, 2009.  The Board concludes that a debt in the amount of $1,427.00 was validly created.  The claim must be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A finding of invalidity of the creation of debt in the amount of $1,427.00 due to termination of DIC benefits for the Veteran's widow is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


